DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on March 03 2021 is acknowledged. Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 2020/ 0287133A1) in view of Lee et al.  (US 2021/0066582 A1). 
	Regarding claim 1, Sarker teaches in figures 1A-9 and related text e.g. a semiconductor storage device comprising (100; Fig.1A; Para. 0025): a first wiring extending in a first direction (104; Para. 0025; x-axis would be width of the memory); a second wiring extending in a second direction intersecting the first direction (102; extending in y-axis; length of the memory device); a first semiconductor device (120, 126, 122, 124; Para. 0027) extending in a third direction intersecting the first direction and the second direction (third direction inside the paper can be intersecting width and height; z-axis), connected to the first wiring (104) and the second wiring (106), and including a first selector layer (112; Para. 0026) and a first variable resistance layer (114); a first insulator (128) extending in the second and third directions and adjacent to the first semiconductor device (device as shown above) in the first direction (x- axis); and a second insulator (126; Para. 0032) extending in the second and third directions and including an air gap (different than claimed invention) disposed between the first semiconductor device (device as shown above) and the first insulator (128; Fig.1A). 
	Sarker does not explicitly teach the second insulator includes an air gap. 
	However, Lee teaches a memory device and a second insulator (V; Fig.9) extending in the second and third directions and including an air gap (air gap; Para. 0038) disposed between the first semiconductor device (216a) and the first insulator (222; Para. 0041).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date, to have a second insulator layer includes an air gap in the device of Sarker as taught by Lee to reduce the heat loss of the phase change layer due to heat conduction or convection (Para. 0038).
Regarding claims 2-3, Sarker teaches in figures 1A-9 and related text e.g. the second insulator is at least provided at a same position as the first variable resistance layer in the third direction (second insulator same position as the first variable resistance layer; Fig.1A). wherein the second insulator further includes an amorphous silicon layer or a silicon nitride layer (508; Fig. 5C Para.0061; 126 can be multi layers as shown in Figure 1A and 303) at a same position as the first selector layer (112) in the third direction (Z- direction).
Allowable Subject Matter
Claims 4- 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 is objected to since the prior art reference does not teach the following limitations: “…a first insulating layer extending in the second and third directions and being in contact between the first semiconductor device and the second insulator; and a second insulating layer extending the second and third directions and being in contact between the first insulator and the second insulator…” 
Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894